DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Claims 8-11, 13-14, 16 & 18-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 15, 17 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischell et al. (US 2003/0195588) in view of Rogers (US 2010/0198282).
Fischell et al. discloses;
1.  An electro-stimulation device comprising a tubular ear insert said insert having a surface of which contains at least one electrode provided with a stimulation end adapted to be transcutaneous it attached to the innervation of the external ear canal  of a human characterized, in that; said electro-stimulation device  comprises at least one four pairs of electrodes configured to be placed on the 

4.    An electro-stimulation device as set forth in Claim 1, characterized in that laterally placed electrodes  of the cylindrical ear insert are configured to lean on the inner surface of the skin of the external ear canal {e.g., [0067]-[0068] & (Fig 2)}.

5.    An electro-stimulation device as set forth in Claim 1. characterized in that electro-stimulation device  comprises at least four electrodes at predetermined points, three electrodes of which are configured to be in stimulating contact with facial nerve, trigeminal nerve and glossopharyngeal nerve whereby xerostomia symptoms are targeted  {e.g., [0042], [0067]-[0068] & (Fig 2)}.



7.     An electro-stimulation device as set forth in Claim 1 characterized in that electro-stimulation device comprises at least four electrodes at predetermined points, one electrode of which are configured to be in stimulating contact with vagus-nerve {e.g., [0042], [0067]-[0068] & (Fig 2)}.


12.  An electro-stimulation device as set forth in Claim 1, characterized in that said stimulation end is configured to be directly attached to the inner surface of the external ear canal so as to establish a direct contact relation therewith {e.g., [0042], [0067]-[0068] & (Fig 2)}.


15.   An electro-stimulation device as set forth in Claim 1, characterized in that said electrodes are; configured to be in the form of pad-shaped electrodes attached to or embedded onto the lateral surface of the ear insert {e.g., [0042], [0067]-[0068] & (Fig 2)}.


17.  An electro-stimulation device as set forth in Claim 1, characterized in that operational position of the electrode is maintained by the tight fit of the ear insert into the patient's ear canal {e.g., [0042], [0067]-[0068] & (Fig 2)}.


33.   An electro-stimulation device as set forth in Claim 1, characterized in that said electro-stimulation device comprises at least one electrode placed on the surface of the ear insert with the stimulation end thereof being adapted to generate an electrical, stimulating signal during a stimulating state in the manner that the position of at least one electrode is adapted to transcutaneously stimulate sympathetic nerves innervating, posterior auricular artery, superficial, temporal artery or deep auricular artery of the external ear canal {e.g., [0042], [0067]-[0068] & (Fig 2)}.
	

Fischell et al. discloses an electro-stimulation device comprising a tubular ear insert having a surface with at least two electrodes on different longitudinal or radial orientations of a cylindrical ear insert except wherein said electrodes are configured to stimulate vagus nerve, trigeminal nerve, facial nerve and glossopharyngeal nerve of the external ear canal.  Rogers teaches that it is known in the art to use a nerve tissue stimulator configured for insertion in the body to stimulate tissue including nerve stimulation probes that are configured as vagal nerve, trigeminal nerve, glossopharyngeal nerve, and peripheral nerve stimulation probes (e.g., [0005] & [0102]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the placement of the electrode-stimulation device electrodes as taught by Fischell et al. with the utilizations of nerve stimulation provided by vagal nerve, trigeminal nerve, glossopharyngeal nerve, and peripheral nerve stimulation probes as taught by Rogers, since such a modification would provide the tubular ear insert having a surface with at least two electrodes on different longitudinal or radial orientations of a cylindrical ear insert wherein said electrodes are configured to stimulate vagus nerve, trigeminal nerve, facial nerve and glossopharyngeal nerve of the external ear canal for providing the predictable results pertaining to .  

Response to Arguments
Applicant’s arguments with respect to claim (s) 1, 4-8, 12, 15, 17 & 33  have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Applicant’s arguments, filed February 1, 2021, with respect to the specification rejections, 101 claim rejections and the 112, 2nd paragraph rejections have been fully considered and are persuasive and have been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792